Citation Nr: 1756109	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an earlier effective date prior to July 20, 2011 for the grant of entitlement to service connection for bilateral hearing loss.

2. Entitlement to an earlier effective date prior to July 20, 2011 for the grant of entitlement to service connection for tinnitus.

3. Entitlement to an initial compensable disability rating for bilateral hearing loss.

4. Entitlement to an initial disability rating in excess of 10 percent for tinnitus.

5. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

6. Entitlement to service connection for a lumbar spine disability.

7. Entitlement to service connection for gastroesophageal reflux disorder (GERD), chronic ulcer, and duodenitis.

8. Entitlement to service connection for allergic rhinitis.

9. Entitlement to service connection for chest pain. 

10. Entitlement to service connection for residuals of a left thumb injury.

11. Entitlement to service connection for muscle spasm of the anterior right thigh.

12. Entitlement to service connection for left foot / little toe disorder.

13. Entitlement to service connection for residuals of a left arm cut.

14. Entitlement to service connection for sinusitis.

15. Entitlement to service connection for a corneal abrasion of the right eye, to include pain, burning, blurred vision, and itching.

16. Entitlement to service connection for left eye conjunctivitis.

17. Entitlement to service connection for a right thumb strain.

18. Entitlement to service connection for headaches.

19. Entitlement to service connection for irritable bowel syndrome.

20. Entitlement to service connection for anterior cervical discectomy and fusion of C2-C7.

21. Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty from November 1972 to June 1976.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2009, August 2013, and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in May 2017.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The Veteran has asserted that he is unemployable due to his claimed back disabilities. In accordance with the Court's decision in Rice v. Shinseki, 22 Vet. App. 447, 454-455 (2009) (when entitlement to TDIU is raised during the administrative appeal of the initial rating assigned for the underlying disability or disabilities, it is a part of the claim benefits for that disability or disabilities), the Board will consider the Veteran's claim for TDIU. The Board notes that a traditional TDIU claim considers whether a Veteran is unemployable due to any service-connected disability or disabilities, alone or in concert. In contrast, a Rice TDIU claim is limited to whether the Veteran is unemployable due to the service-connected (disability or) disabilities on appeal. See Rice, 22 Vet. App. 447, 454-455 (2009). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's claims for service connection for bilateral hearing loss and tinnitus were received on July 20, 2011. 

2. The Veteran's July 20, 2011 claim was the earliest communication VA received requesting a determination of entitlement or evidencing a belief in entitlement to a benefit in connection with the Veteran's bilateral hearing loss and tinnitus.

3. The Veteran's bilateral hearing loss is not shown to have been worse than a Level II loss in either ear at any time.

4. The Veteran's currently assigned 10 percent disability rating assigned for tinnitus is the maximum schedular rating allowed under the applicable VA rating criteria.


CONCLUSIONS OF LAW

1. The criteria for an effective date prior to July 20, 2011 for the grant of entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C. 
§§ 5107(b), 5110 (2012); 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400 (2017).

2. The criteria for an effective date prior to July 20, 2011 for the grant of entitlement to service connection for bilateral hearing loss are not met. 38 U.S.C. 
§§ 5107(b), 5110; 38 C.F.R. §§ 3.1(p), 3.102, 3.157, 3.400.

3. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code 6100.

4. There is no legal basis to grant an increased initial rating for tinnitus. 38 U.S.C.
§ 1155; 38 C.F.R. § 4.87, Diagnostic Code 6260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date

In pertinent part, the effective date of an award of benefits is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later. 38 U.S.C. 
§ 5110; 38 C.F.R. § 3.400. Under VA regulations, a claim includes a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication or action, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. 

The Veteran submitted his claim for service connection for bilateral hearing loss and tinnitus on July 20, 2011. There is no evidence showing even an intent to file such a claim prior to that date. Therefore, the appropriate effective date for service connection for bilateral hearing loss and tinnitus is July 20, 2011. There is no legal entitlement to earlier effective dates for bilateral hearing loss and tinnitus.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  As the preponderance of the evidence is against the appellant's claims, the claims must be denied.  

Increased Disability Rating

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns Diagnostic Codes (DCs) to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 
38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. There is a general rule against the "pyramiding" of benefits. See 38 C.F.R. § 4.14; see also Brady v. Brown, 4 Vet. App. 203, 206 (1993). However, a Veteran is entitled to separate disability ratings for different manifestations of the same disability when the symptomatology of one manifestation is not duplicative or overlapping of the symptomatology of the other manifestations. See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. If there is disagreement with the initial rating assigned following a grant of service connection (i.e., a higher initial rating claim), separate ratings can be assigned for separate periods of time, based upon the facts found. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Tinnitus

The Veteran contends that he is entitled to a rating in excess of 10 percent for his tinnitus. As a rating higher than 10 percent is unavailable under the Schedule, the Veteran's claim is precluded as a matter of law. Therefore his claim is denied.

Tinnitus is rated under 38 C.F.R. § 4.87, DC 6260, which provides a maximum 10 percent evaluation for recurrent tinnitus. Note (2) provides that a single evaluation for recurrent tinnitus is to be assigned, whether tinnitus is present in one or both ears. Id. A higher evaluation for tinnitus is not available.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single schedular disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral. 

The service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. § 4.87; DC 6260. As 10 percent is the highest evaluation available for this condition and because there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426 (1994).

Bilateral Hearing Loss

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 
38 C.F.R. § 4.85.

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [38 C.F.R. 
§ 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear will be evaluated separately. 38 C.F.R. § 4.86(b).

The Veteran was afforded a VA contract medical examination in May 2014. Pure tone thresholds, in decibels, were as follows:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Right
10
15
45
45
28.75
Left
5
10
40
45
25

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and the left ear.

The Veteran was scheduled for VA contract medical examinations on August 7th and 22nd, 2013. At that time, he had a wax impaction and was unable to complete testing during either visit. 

The Veteran was afforded a VA contract medical examination in April 2015. Pure tone thresholds, in decibels, were as follows:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Right
15
20
50
50
33.75
Left
15
20
50
50
33.75

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 84 percent in the left ear.

The Veteran was afforded a VA contract medical examination in January 2017. Pure tone thresholds, in decibels, were as follows:

Hertz
1000
2000
3000
4000
Average 
(1000 - 4000)
Right
25
30
60
55
42.5
Left
25
25
55
55
40

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 86 percent in the left ear.

The audiometric findings obtained in May 2014 are consistent with pure tone threshold averages of 28.75 decibels in the right ear and 25 decibels in the left ear. With speech discrimination of 94 percent in each ear, these clinical findings correlate to an auditory acuity numeric designation of a Level I hearing impairment for each ear.  Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a noncompensable rating.  Further, as pure tone thresholds at each of the relevant audiometric frequencies were not each 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency the appellant did not meet the criteria for a higher disability evaluation under 
38 C.F.R. §§ 4.86(a) or (b) for exceptional hearing impairment in either ear in May 2014.

The audiometric findings obtained in April 2015 are consistent with pure tone threshold averages of 33.75 decibels in the right and left ears. With speech discrimination of 94 percent in the right ear and 84 percent in the left ear, these clinical findings correlate to an auditory acuity numeric designation of a Level I hearing impairment for the right ear and Level II hearing impairment for the left ear.  Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a noncompensable rating.  Further, as pure tone thresholds at each of the relevant audiometric frequencies were not each 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency the appellant did not meet the criteria for a higher disability evaluation under 38 C.F.R. §§ 4.86(a) or (b) for exceptional hearing impairment in either ear in April 2015.

The audiometric findings obtained in January 2017 are consistent with pure tone threshold averages of 42.5 decibels in the right ear and 40 decibels in the left ear. With speech discrimination of 92 percent in the right ear and 86 percent in the left ear, these clinical findings correlate to an auditory acuity numeric designation of a Level I hearing impairment for the right ear and Level II hearing impairment for the left ear.  Under 38 C.F.R. § 4.85, Tables VI and VII these findings warrant the assignment of a noncompensable rating.  Further, as pure tone thresholds at each of the relevant audiometric frequencies were not each 55 decibels or more, or 30 decibels or less at 1000 Hertz and 70 decibels or more at the 2000 Hertz frequency the appellant did not meet the criteria for a higher disability evaluation under 38 C.F.R. §§ 4.86(a) or (b) for exceptional hearing impairment in either ear in January 2017.

The Board has carefully considered the testimony and contentions attesting to more severe defective hearing. At his VA examinations, the Veteran reported functional impact of his hearing loss in the form of having to wear hearing aids, having difficulty hearing and understanding conversations in person and over the telephone, often asking others to repeat themselves, and having difficulty hearing alert signals and car horns. The Board finds the Veteran's testimony both probative and credible.  The evidentiary record, however, to include current lay and clinical evidence, preponderates against finding that hearing loss disability approximated the criteria for a higher rating at any time during the appellate term.  In this regard, the evaluation of hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

According to the rating schedule, the severity of the Veteran's hearing loss as demonstrated on adequate examinations in 2014, 2015, and 2017 warrants no more than zero percent disability rating.  Under the circumstances, the Veteran is not entitled to a compensable rating for bilateral hearing loss.  The claim is denied.

As the preponderance of the evidence is against the claim the benefit-of-the-doubt rule is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An effective date prior to July 20, 2011, for the grant of entitlement to service connection for bilateral hearing loss is denied.

An effective date prior to July 20, 2011, for the grant of entitlement to service connection for tinnitus is denied.

A higher disability rating for bilateral hearing loss is denied.

A higher disability rating for tinnitus is denied.




REMAND

Unfortunately, a remand is required in this case for the remaining issues on appeal. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that the Veteran is afforded every possible consideration.

Initially the Veteran asserted that he was exposed to Agent Orange during his basic training at Fort Polk. The RO developed the claims using this assertion and in January 2015 made a Formal Finding of Inability to Corroborate the Veteran's Agent Orange Exposure. In February 2015, the Veteran asserted for the first time that he was exposed to Agent Orange through cleaning and performing maintenance on tanks coming back from Vietnam while the Veteran was stationed at Fort Hood. These allegations have not yet been investigated by the RO. In order to afford the Veteran every consideration, the Board will remand the Veteran's service connection claims to the RO for further development of his Agent Orange assertions. 

The Veteran's claim for a TDIU is inextricably intertwined with his service connection claims, and should be remanded with the Veteran's other claims.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should request details from the Veteran regarding his asserted direct exposure to Agent Orange. The Veteran should provide as many details as possible regarding dates and locations of his asserted Agent Orange exposure. 

2. Following completion of Step 1, the AOJ should secure an opinion from the DoD as to whether there is any evidence that the Veteran was exposed to Agent Orange.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated. Then readjudicate the claims. If the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond. The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


